Citation Nr: 1449561	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial disability rating in excess of 30 percent prior to April 22, 2010, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, including service in the Republic of Vietnam.  
 
This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied the Veteran's claims for service connection.  Following the Veteran's March 2009 notice of disagreement, in a December 2009 rating decision the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  The RO issued an additional rating decision in December 2012, at which time it awarded an increased rating, to 50 percent, for the Veteran's PTSD, effective from April 22, 2010.  (The RO has also awarded the Veteran a temporary total disability rating for PTSD from May 25, 2010, to July 1, 2010.  As this represents the highest rating available for that time period, the Board will not disturb the rating for PTSD for that period.)  

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in April 2010.  In addition, in April 2014, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2013).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).

This claim was also developed on the matter of service connection for a heart disorder.  However, in a September 2011 rating action, service connection for coronary artery disease was allowed and this is a substantial grant of the benefit that was sought.

Following certification of the appeal by the RO to the Board in May 2012, the Veteran submitted additional evidence.  The Veteran, through his representative, waived initial RO consideration of this evidence in writing.  There is thus no need for the Board to remand for review of this evidence by the RO  See 38 C.F.R. § 20.1304 (2013). 

This appeal contains records stored in both the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim for an increased rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.

3.  A chronic back disorder did not have its clinical onset in service and is not otherwise related to active duty.   

4.  A chronic ankle disability did not have its clinical onset in service and is not otherwise related to active duty.   

5.  GERD did not have its clinical onset in service and is not otherwise related to active duty.   

6.  A chronic respiratory disorder did not have its clinical onset in service and is not otherwise related to active duty.   


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Chronic back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  Chronic bilateral ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

5.  GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.
 
In May 2008 and November 2008, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his service connection claims.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Regarding the Veteran's claim of entitlement to assignment of higher initial ratings for PTSD is a downstream issue from that of service connection (for which the May 2008 and November 2008 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA and private treatment providers.  The evidence of record contains reports of examinations requested by VA performed in January 2009 and May 2009.  Such examination reports are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for GERD but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no indication that GERD or any incident causing GERD had its onset in service.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.
 
Criteria & Analysis

Claims for Service Connection

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) or more days, and if arthritis or an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's claim for service connection for hearing loss, the Board notes that service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:  

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  By regulation made effective August 31, 2010, certain additional diseases were added to this list-all B cell leukemias, Parkinson's disease, and ischemic heart disease, but none is implicated in the issues decided by the Board's decision.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

The Veteran contends that he has hearing loss, tinnitus, a back disorder, an ankle disorder, a respiratory disorder, and GERD that began while he was on active duty or is otherwise etiologically related to his time in service.  The Veteran further contends that his respiratory disorder is due to exposure to herbicides while he was stationed in the Republic of Vietnam.  Service treatment records reflect that at the Veteran's entrance medical examination, conducted in June 1969, he complained of back and ankle problems and was noted to experience back pain and have "weak ankles," but no diagnoses were assigned.  At that examination, the Veteran underwent audiometric testing in June 1967 at his entrance into active duty.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

The Veteran was seen in September 1969 with complaint of swollen ankles and in April 1970 for a left ankle sprain.  He was also seen in October 1970 for back pain of two days' duration.  At his March 1971 separation examination, the Veteran reported that his health had not changed since his entrance examination, and no respiratory, spinal, musculoskeletal, or gastrointestinal abnormalities were noted at the time.  Although audiometric testing was not conducted, his hearing was found to be a normal 15/15 to whisper-voice testing.  

Post-service records reflect that the Veteran was first seen for complaints of dyspnea in 2006, at which time he was noted to have both obstructive and restrictive respiratory defects.  He has continued to complain of shortness of breath and was diagnosed with chronic obstructive pulmonary disease (COPD) in November 2009.  At that time, the private treatment provider noted that the COPD was "likely secondary to his past tobacco use and foundry work."  His VA treatment records also document that the Veteran carries a diagnosis of GERD.  He has also complained of pain and paresthesias in his ankles, as well as back pain, and has been noted to have rheumatoid arthritis.  In addition, at an August 2007 audiology visit, the Veteran was given an audiogram, which revealed bilateral sensorineural hearing loss.  At that time, the Veteran blamed his hearing loss on his in-service noise exposure, although he stated that he had noticed hearing problems only three to five years previously, and reported that he first noticed tinnitus in service.  The Veteran has stated on several occasions, including at his April 2010 hearing before a DRO, that he first developed pain in his back and ankles in service, following a fall.  He testified that he has experienced back and ankle pain since service and believes his current back and ankle disorders are due to his time on active duty.

The Veteran underwent VA examination in January 2009.  Report of the audiological examination conducted at that time reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing, which revealed bilateral hearing impairment under 38 C.F.R § 3.385, as well as bilateral tinnitus.  The examiner noted the Veteran's contention that he had been exposed to acoustic trauma during service and had, on one occasion, experienced decreased hearing acuity and tinnitus for several days following close exposure to several weapons.  The Veteran also reported that his tinnitus began approximately one year prior to the examination and stated that he had had post-service occupational and recreational noise exposure.  The examiner diagnosed the Veteran with sensorineural hearing loss and tinnitus bilaterally.  Acknowledging the Veteran's exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that the Veteran's current hearing loss or tinnitus resulted from the acoustic trauma he suffered in service.  She based her opinion on the Veteran's normal whisper-voice testing at the time of his separation from service, acknowledging that the Veteran was exposed to acoustic trauma and had not undergone audiometric testing at separation but noting that he reported at the time of separation that his health had not worsened during service.  The examiner cited to the current state of medical knowledge concerning acoustic trauma and onset of hearing loss, as well as the Veteran's significant post-service noise exposure, in finding that any etiological relationship was doubtful.

At a VA orthopedic examination conducted in January 2009, the Veteran complained of "weakened ankles that he sprains frequently," which he blamed on "jumping off of trucks and twisting his ankles while in the service."  The Veteran also complained that he injured his back in service when he slipped and fell, although he stated that he did not seek medical treatment at the time.  He complained of back pain for the past fifteen years and reported that he had undergone two laminectomies to address his low back pain.  The examiner diagnosed chronic bilateral ankle strain and degenerative disc disease of the lumbar spine.  The examiner opined, however, that neither disorder is related to the Veteran's time in service, to include his in-service ankle sprain and fall.  Specifically, the examiner noted that the Veteran complained on only one occasion of back pain of two days' duration and was not again seen for treatment for more than thirty years following his separation from active duty.  Similarly, the examiner noted that the Veteran had not manifested any chronic ankle problems following the single instance of in-service treatment, rendering an etiological link doubtful.  The examiner also pointed to the fact that the Veteran was not found to have any residual back problems at his separation from service and reasoned that his post-service work history of standing in a factory for eight to ten hours per day was a more likely cause of his current ankle disorder.

The Veteran also underwent VA respiratory examination in January 2009.  At that time, the examiner noted that the Veteran reported having experienced shortness of breath for approximately two years.  The Veteran also stated that he had a long work history of exposure to asbestos and silica from his 26 years of working at a foundry and that he had smoked heavily in his youth, although he had quit 20 years ago.  The examiner diagnosed the Veteran with COPD and noted that the Veteran blamed the disorder on herbicide exposure in service but opined that it was more likely that the disorder had developed secondary to his long history of smoking and occupational exposure to asbestos and silica.  The examiner further noted that there was no presumptive association between COPD and herbicide exposure and that there was no evidence that the Veteran had complained of any respiratory problems during service, rendering any etiological link doubtful.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has hearing loss, tinnitus, a back disorder, an ankle disorder, GERD, or a respiratory disorder that is etiologically linked to his time in service.

Regarding the Veteran's claimed hearing loss and tinnitus, as detailed, service treatment records are negative for complaints or findings of hearing loss during the Veteran's period of service.  The Veteran's hearing was normal to whisper-voice testing conducted at service separation in March 1971.  The January 2009 VA examination confirms diagnoses of sensorineural hearing loss and tinnitus.  Although the lack of in-service findings of complaints of hearing loss in service does not preclude a finding of service connection, as detailed above, hearing loss was not demonstrated until August 2007, over thirty years after separation from service.  The Board finds compelling the absence of any subjective complaints of hearing loss for decades after discharge from service or of persistent symptoms of hearing loss between service discharge and 2007, and an absence of any objective evidence of hearing loss for more than thirty years after discharge from service.  The lack of any evidence of hearing loss for many years following the Veteran's period of active duty weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Likewise, a VA physician reviewed the claims folder, which included service treatment records, in January 2009.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure.  The examiner based this opinion on a thorough review of the claims folder, to include normal hearing found on separation from service and no complaints of hearing loss for many years thereafter, as well as the Veteran's own contentions of having not noticed any tinnitus or problems with his hearing until more than thirty years after his separation from service.  The opinion of the January 2009 VA examiner leads to a finding that the Veteran's hearing loss and tinnitus are less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998). Given the depth of the examination report, and the fact that the opinion was based on a review of the Veteran's entire record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Importantly, this opinion is not contradicted by any medical evidence of record.

To the extent the Veteran is claiming that he noticed difficulty hearing and tinnitus since service, he is competent to attest to this.  However, the Veteran's contentions regarding the onset of his hearing loss and tinnitus have been inconsistent, rendering his assertions of in-service onset less credible.  In 2007, he described the onset of hearing loss as fifteen years earlier and complained of tinnitus since service; however, at his January 2009 VA examination, the Veteran reported having an onset of tinnitus that lasted several days in service but noticed constant tinnitus for only one year.  His claim of continuous symptoms since service is not convincing in light of these clinical histories.  The Board thus finds that the negative clinical and documentary evidence for decades following service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  The Board finds this opinion the most probative evidence regarding the etiology of the Veteran's hearing loss.  The preponderance of the evidence of record is against the Veteran's claim of service connection for hearing loss and tinnitus.

Turning to the Veteran's claims for service connection for a back disorder, a bilateral ankle disorder, and GERD, the Board further finds that the competent and probative evidence of record weighs against a finding that these disorders are etiologically linked to his time in service.  In so finding, the Board places the greatest probative weight on the January 2009 VA examiner's finding that the Veteran does not have a back disorder or a bilateral ankle disorder that began in or is otherwise linked to service.  In that connection, the Board notes first that the January 2009 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the January 2009 VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current chronic ankle sprain or degenerative disc disease of the lumbar spine is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from current back and ankle disorders, the January 2009 VA examiner specifically found, upon record review and examination-including consideration of the Veteran's contentions regarding the continuity of symptomatology from his time in service to the present-that his current chronic bilateral ankle sprain and degenerative disc disease of the lumbar spine are not etiologically linked to service.  

Importantly, the January 2009 VA examiner's opinion is uncontradicted by any medical evidence of record.  The Board finds that the January 2009 examiner offered a well-reasoned rationale for her conclusions, based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge, that the Veteran's chronic ankle sprain and degenerative disc disease of the lumbar spine are not etiologically linked to his time in service.  In arriving at this negative opinion, the January 2009 VA examiner considered the Veteran's contentions concerning the etiology of his back and ankle complaints.  The examiner nevertheless concluded that the Veteran's current chronic bilateral ankle sprain and degenerative disc disease of the lumbar spine are not likely due to or begun in service.  The January 2009 VA examiner provided a report that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the January 2009 VA examiner's opinion in making its determination.  As discussed above, the January 2009 VA examination specifically addressed causation, clearly indicating that the Veteran's current chronic bilateral ankle sprain and degenerative disc disease of the lumbar spine are not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the Veteran's chronic bilateral ankle sprain and degenerative disc disease of the lumbar spine is not etiologically linked to his period of service.

Regarding the Veteran's claim for service connection for GERD, the Board notes that post-service records confirm that the Veteran currently carries a diagnosis of GERD.  The Board concludes, however, that the greater weight of the evidence is against the claim.  When the Veteran filed his claim for compensation, he noted that the date of onset of GERD was in 2004.  He does not claim and the record does not show that pertinent disability had its onset in service nor does he put forth a theory on how GERD is connected to service.  It is not an Agent Orange presumptive disease.  No opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating his current diagnosis of GERD to service.  There is simply no convincing evidence in the record even suggesting an etiological relationship between the Veteran's time in service and his current GERD.

To the extent the Veteran is claiming continuous symptoms of ankle and back pain since service, the Board does not find the claim persuasive.  The Veteran was seen for a complaint of back pain for two days' duration on one occasion in 1970 and for ankle complaints on two occasions during his service.  On examination in March 1971, at the time of his service discharge, there was no spinal, ankle, or gastrointestinal disability identified.  The Veteran worked in a foundry for many years after service, but did not claim ankle problems requiring treatment and noted an increase in back pain only fifteen years prior to the 2009 VA examination.  Board does not find it likely that the Veteran had continuous symptoms of both back and ankle pain, but was able to work in a non-sedentary job for many years after service.  His claim of continuous symptoms since service that represented current back and ankle disability is less convincing than the VA examination report with associated opinion.  

In this case, the Board accepts the January 2009 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the January 2009 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the January 2009 VA examiner's opinions are the most probative and material to the Veteran's claim for service connection for back and bilateral ankle disorders.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the January 2009 VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of ankle and back pain in service; examined the Veteran; and concluded that the Veteran's current chronic bilateral ankle sprain and degenerative disc disease of the lumbar spine are not likely related to service.  The examiner offered a clear rationale for these conclusions, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claims must be denied.

Turning to the Veteran's claim for service connection for a respiratory disorder, including as due to exposure to herbicides, the Board finds that, given the Veteran's documented service in Vietnam, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran does not carry a diagnosis of disability on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  Therefore, his currently diagnosed COPD is not presumed to be the result of in-service disease or injury.  Further, the record does not contain medical evidence linking any COPD to in-service herbicide exposure.

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection.  A claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the Veteran's service treatment records are completely silent as to complaints of or treatment for any respiratory problems.  His June 1969 entrance medical examination and his March 1971 separation medical examination both reveal findings of no abnormalities of the Veteran's respiratory system.  Relevant post-service evidence reflects that the Veteran complained of shortness of breath at a private treatment visit in 2006 and was diagnosed with COPD in 2009.  No opinion relating the disorder to service is present in the record, however, and the Veteran has not submitted any competent medical evidence relating his current respiratory disorder to service, including to his conceded in-service herbicide exposure.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's current COPD or any other respiratory disorder to military service, including to in-service herbicide exposure.  Absent a medical opinion in the record of a relationship to military service in general, or specifically to exposure to herbicide agents during military service, the Veteran's claim for service connection for a respiratory disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he believes his COPD is etiologically linked to his time in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that his respiratory disorder is related to his service, the Board finds persuasive that there is no notation in the March 1971 separation report of medical examination concerning any respiratory disability or any symptoms that might be associated with such disorder.  Indeed, at that time the Veteran's respiratory system was found to be normal.  The Board concedes that the Veteran has been treated for COPD during the appeal period, but none of the Veteran's treatment providers has provided an opinion that any such disorder is related to service.  To the contrary, his private treatment providers stated on multiple occasions that his COPD is likely due to his past history of smoking and work in a foundry.  These were the same conclusions reached by the VA examiner in January 2009.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current COPD to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between his current COPD and military service.  See Bostain, 11 Vet. App. at 127.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principles that acoustic trauma may lead to auditory problems and that joint trauma may lead to orthopedic disability are commonly known.  The Veteran's claim that his tinnitus and hearing loss are related to noise exposure in service and that current ankle and back disability is due to his in-service trauma has some tendency to make a nexus more likely than it would be without such assertions.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports and associated opinions more probative than the Veteran's statements.  The Board does not find any claim that current respiratory difficulties are due to herbicide exposure in service as this matter is beyond any lay observation and too complex a matter for a lay person to comment on with any degree of authority.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied. 

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.


REMAND

The Veteran contends that his PTSD is more disabling than reflected by the 30 percent disability rating initially assigned prior to April 22, 2010, and the 50 percent rating assigned thereafter.
 
The most recent treatment reports of record are dated two years ago, but it appears that the Veteran is receiving ongoing treatment at VA and privately.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  

Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

At a December 2009 VA examination, the Veteran reported that his relationship with his wife continued to improve, but he continued to complain of problems with anger and irritability, as well as some loss of interest in his hobbies.  He denied feeling hopelessness or experiencing suicidal or homicidal ideation at that time, although his mood was assessed as depressed, with a flat affect.  The examiner also noted some "social dysfunction" and diagnosed the Veteran with PTSD, assigning a GAF score of 50.

The Veteran underwent a voluntary psychiatric hospitalization in May and June 2010.  At a private March 2010 psychological evaluation, the Veteran was noted to display symptoms of problems with sleep, nightmares, intrusive thoughts and flashbacks, and emotional numbness and isolation.  The examiner also noted "frequent bouts of irritability and outbursts of anger," as well as problems with focus and concentration.  The examiner found the Veteran to display "severe social, personal, and occupational impairment."  The psychologist assessed the Veteran's GAF score at 44 and opined that he was not "capable of sustaining substantial gainful work activity."

In view of the change in psychiatric symptoms from the VA examination to that of the private evaluation less than a year later and the fact that these examination reports are now several years old, a current VA examination should be afforded the Veteran.   

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from 2012.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD and dysthymic disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.

The examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  

In rendering his/her opinion, the examiner should specifically discuss the findings set forth in the December 2009 VA examination report and the March 2010 private psychiatric evaluation.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


